Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 4, “received portion” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 – 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,681,187 (“Fukushima”).

Regarding claim 1, Fukushima discloses an electrical connector, comprising: an electrical connector housing (10) having a body (14) with a receiving portion (portion of 14 defining an interior space); 
a movable pin (12), a part of the movable pin is movably disposed in the receiving portion (see Fig. 1); 
a first elastic piece (13) disposed in the receiving portion (see Fig. 1), a first end (lower end as seen in Fig. 1) of the movable pin movably protruding out of the receiving portion against an elasticity of the first elastic piece (12 protrudes out of the receiving space of 14 against the bias of 13), a second end (upper end as seen in Fig. 1) of the movable pin opposite to the first end is inserted into the receiving portion (see Fig. 1); and 

a stopping portion (the inward facing cylinder wall of member 11 which directly surrounds portions 12a and 16) integrally connected to the body (the wall is an integral part of 11) and separate from the second elastic piece (see Fig. 1), the stopping portion engaging with the second end of the movable pin 12 to prevent the movable pin from sliding out of the receiving portion (the o-ring 16 slides against the inner wall and provides a friction force which holds pin 12 within the housing, see col. 5, lns. 12 – 16 which explains that the O-ring positively prevents intrusion of substances and thus will have a frictional contact with the wall that hinders movement of 12).
Regarding claim 5, Fukushima discloses wherein the second elastic piece (15) is a tube spring (See Fig. 2). 
Regarding claim 6, Fukushima discloses wherein the tube spring has a plurality of elastic sheets (15a and 15b) extending axially from a pair of opposite ends of the tube spring toward each other (see Fig. 2) and formed as an arc-shaped or a V-shaped structure protruding toward the movable pin (see the profile of 15a and 15b in Fig. 3).
Regarding claim 7, Fukushima discloses wherein the tube spring (15) has an open slot extending axially through the opposite ends of the tube spring (see Fig. 2).
Regarding claim 8, Fukushima discloses wherein the movable pin (12) is rod-shaped (see Fig. 1), and an outer diameter of the first end is smaller than an outer diameter of the second end (compare the diameter of portion 12a to the diameter of portion 12 within 14).
Regarding claim 9, Fukushima discloses wherein the second elastic piece (15) is arranged proximal to a first open end of the receiving portion (15 is near the end portion of 14 which opens downwardly, see Fig. 1) and the stopping portion (the cylinder wall which interacts 
Regarding claim 11, Fukushima discloses wherein the first end of the movable pin protrudes out of a first end of the receiving portion (see Fig. 1), and the first elastic piece (13) is located between a second end of the movable pin opposite to the first end and a second end of the receiving portion (13 is between the lower second end of the pin 12 and a lower section of the receiving portion), the second end of the receiving portion is closed (see Fig. 1, the receiving portion lower end is closed by member 22) and has an extension portion (the head of 22) extending away from the first end of the receiving portion (see Fig. 1).

Claims 12 – 14 and 16 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,748,680 (“Huang”).

Regarding claim 12, Huang discloses an electrical connector housing, comprising: 
a body (104a) having a receiving portion (space within 104a); 
an elastic arm (114a) integrally connected to the body (see Fig. 3) and elastically abutted against an outer circumferential surface of a movable pin (102a, and see Fig. 3 for abutment), a part of the movable pin is movably disposed in the receiving portion (a lower end of 102a is in the receiving portion), and
a stopping portion (301) integrally connected to the body (see Fig. 3) and separate from the elastic arm (114A) for preventing the movable pin from sliding out of the receiving portion (301 contacts 310 to stop the pin from moving upward).
Regarding claim 13, Huang discloses wherein the elastic arm has an arc-shaped structure protruding from an inner side surface of the electrical connector housing toward the movable pin to be in elastic contact with the movable pin.
Regarding claim 14, Huang discloses wherein the elastic arm extends in an axial direction of the body (the arm has an extension length along the extension axis of the body).
Regarding claim 16, Huang discloses wherein opposite ends of the receiving portion are open (the receiving portion is open upwards to create space which is filled by 102A leaving the space, and is open downwards to create an open space that is to be filled by insert molded member 306A).
Regarding claim 17, Huang discloses wherein a first end of the receiving portion is open (the upper end of the receiving portion is open) and a second end of the receiving portion opposite to the first end is closed (the lower end of the receiving portion is closed after insert molding of 306A to the lower end, see Fig. 3), the second end of the receiving portion has an extension portion (304) extending away from the first end of the receiving portion (304 extends laterally away from the first end).
Allowable Subject Matter
Claims 18 – 19 are allowed. The reasons for allowance can be found in the action mailed 1/26/2021.
Claims 2 – 4, 10, and 21 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art does not disclose or suggest the claimed electrical connector, including an electrical connector housing having a body which has a receiving portion; a movable pin; a first elastic piece disposed in the receiving portion, a second elastic piece located between a side wall of the receiving portion and the movable pin and elastically 
Regarding Claim 10, the prior art does not disclose or suggest the claimed electrical connector, including an electrical connector housing having a body which has a receiving portion; a movable pin; a first elastic piece disposed in the receiving portion, a second elastic piece located between a side wall of the receiving portion and the movable pin and elastically abutted against an outer circumferential surface of the movable pin, the movable pin is electrically connected to the electrical connector housing by the first elastic piece and the second elastic piece; and a stopping portion integrally connected to the body and separate from the second elastic piece, and further comprising a pair of movable pins, the first ends of the movable pins protruding out of opposite ends of the receiving portion, the first elastic piece is between the movable pins, along with the remaining elements of the claim.
Regarding Claim 21, the prior art does not disclose or suggest the claimed electrical connector, including an electrical connector housing having a body which has a receiving portion; a movable pin; a first elastic piece disposed in the receiving portion, a second elastic piece located between a side wall of the receiving portion and the movable pin and elastically abutted against an outer circumferential surface of the movable pin, the movable pin is electrically connected to the electrical connector housing by the first elastic piece and the second elastic piece; and a stopping portion integrally connected to the body and separate from the second elastic piece, and wherein the stopping portion comprises a plurality of stopping portions distributed in a circumferential direction of the receiving portion, connections between the plurality of stopping portions and the body are proximal to the first end of the receiving 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833